Citation Nr: 9933034	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1990 to July 
1992.  His DD 214 indicates service in Southwest Asia from 
February 10, 1992, to April 24, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Togus, Maine, which denied the veteran's 
claims for service connection for a gastrointestinal 
disorder, joint pain, and hearing loss.  The veteran filed a 
timely appeal to these adverse determinations.

When this matter was previously before the Board in July 
1996, and again in September 1999, it was remanded to the 
M&ROC for further development, which has been accomplished.  
Specifically, the Board notes that while the veteran 
requested a personal hearing before a RO hearing officer in 
Togus, Maine, the veteran has since indicated that he no 
longer wishes to testify at such a hearing.  Therefore, the 
Board finds that appellate review of the case is proper at 
this time.

The Board also notes that, as discussed in the most recent 
September 1999 REMAND, the Board previously noted in its July 
1996 REMAND that the veteran had described his "joint pain" 
as pain in the knees and left shoulder, and that the M&ROC 
had characterized the veteran's claims as service connection 
for a knee disorder and a left shoulder disorder in its most 
recent rating decision.  The Board thus recharacterized the 
issue of entitlement to service connection for "joint pain" 
as entitlement to service connection for a knee disorder and 
entitlement to service connection for a left shoulder 
disorder.  However, as the M&ROC subsequently granted the 
veteran's claim for service connection for a right knee 
disorder in a rating decision dated in July 1998, only the 
issues of service connection for a left knee disorder and 
service connection for a left shoulder disorder are presently 
before the Board.



FINDINGS OF FACT

1. The veteran has not presented competent evidence that he 
has a current gastrointestinal disorder related to an injury 
or disease incurred in service.

2.  The veteran has not presented competent evidence that his 
current left knee disorder is related to an injury or disease 
incurred in service.

3.  The veteran has not presented competent evidence that his 
current left shoulder disorder is related to an injury or 
disease incurred in service.

4.  The veteran has not presented competent evidence that he 
has a current diagnosis of hearing loss.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  The Board also notes as 
a preliminary matter that the veteran's claim for the 
disorders as specified on the title page have not been 
claimed and, as such, not considered, under the provisions of 
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999), compensation for certain disabilities due to 
undiagnosed illness.  In this regard, the Board notes that 
the record contains a current diagnosis of a left knee 
disorder, and to the extent that the record indicates that 
the veteran may have current gastrointestinal and left 
shoulder disabilities, the Board notes that the veteran has 
repeatedly failed to report for further testing requested by 
various examiners in an effort to render a current diagnosis.  

In any event, before the Board can reach the merits of a 
particular claim, the Board must determine whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. 91 (1993).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Epps, supra; Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

I.  Service connection for a gastrointestinal disorder

Evidence relevant to the veteran's claim for service 
connection for a gastrointestinal disorder includes his 
service medical records.  A review of these records reveals a 
few instances of treatment for gastrointestinal complaints.  
In May 1991, the veteran was seen with complaints of a rash 
and a notation was made to rule out intestinal problems.  In 
June 1991, the veteran was seen, in pertinent part, for 
complaints of nausea and a notation was made to rule out 
parasites. Subsequent laboratory testing based on a specimen 
taken in June 1991 revealed no ova parasites.  In February 
1992, the veteran presented with complaints of loose bowel 
movements, vomiting, body aches, congestion, and headaches.  
Following an examination, the examiner diagnosed 
gastroenteritis.  In May 1992, the veteran presented with 
complaints of upset stomach and diarrhea for the previous 3 
or 4 days.  Following an examination, the examiner diagnosed 
acute gastroenteritis.  No gastrointestinal problems were 
noted at the time of the veteran's separation examination in 
April 1992, and in fact, service medical records do not 
indicate that the veteran was diagnosed as having 
gastrointestinal bleeding or a chronic gastrointestinal 
disorder..

Relevant post-service evidence includes the report of a 
Persian Gulf Registry Examination conducted in June 1995.  At 
that time, the veteran stated that he developed pain in the 
epigastric region beginning in June of 1991.  He indicated 
that he subsequently had black stools and was seen at the 
Army Hospital in the Panama Canal Zone where he was told he 
had gastrointestinal bleeding.  He reportedly stated that he 
then underwent a workup including a gastrointestinal series, 
and was told that he had upper gastrointestinal bleeding from 
an unknown site, possibly due to peptic ulcer disease.  He 
was treated with Tagamet and various antacids, which abated 
the symptoms.  He stated that he still had intermittent 
symptoms which he easily controlled with the use of Mylanta.  
There had reportedly been no subsequent evidence of 
gastrointestinal bleeding.  On examination, the veteran had 
no lower gastrointestinal tract problems.  Examination of the 
abdomen was normal.  The examiner rendered a relevant 
diagnosis of a past history of peptic ulcer disease with 
gastrointestinal bleeding.

In October 1995, the veteran underwent a VA joints 
examination, at which time a stomach disorders examination 
was also performed.  At that time, the veteran essentially 
repeated the history reported a few months earlier at the 
time of his Persian Gulf Registry Examination, and again 
complained of intermittent epigastric pain and burning which 
was easily controlled by Mylanta.  He stated that these 
episodes of epigastric pain and burning lasted approximately 
3 hours and occurred approximately 24 times per year.  The 
examiner diagnosed a history of upper gastrointestinal 
bleeding, site and etiology unknown, with continued 
epigastric symptomatology.  The examiner sent the veteran for 
diagnostic testing, including an upper gastrointestinal x-ray 
examination, but a subsequent note indicated that the veteran 
failed to report for this testing.

Also relevant is the report of a VA stomach examination dated 
in April 1997.  At that time, the examiner noted that the 
examination had been scheduled as a result of the veteran's 
symptoms of chronic diarrhea.  The veteran reported that this 
problem had been present since at least 1992, but may have 
preceded that.  He reported a history of peptic ulcer disease 
which had previously been treated with Tagamet, and which did 
not give him much trouble currently.  He stated that when he 
did get any discomfort that he recognized as peptic in 
nature, he normally drank a glass of milk and the symptoms 
improved.  Physical examination was normal.  However, the 
examiner stated, apparently based on the veteran's 
complaints, that the veteran likely had a significant 
disorder which needed to be worked up by standard 
gastrointestinal techniques.  The examiner stated that the 
veteran would undergo a colonoscopy if the initial results of 
this testing were either supportive of that approach, or if 
they provided no diagnostic help.  A diagnosis was thus 
deferred pending the diagnostic testing results.

In an addendum to this report dated in July 1997, this 
examiner stated that he veteran was unwilling to undergo a 
colonoscopy, and had failed to report for a further clinic 
appointment made for that day.  The examiner then commented 
as follows:

It is difficult, therefore, to know the 
reason for the patient's disability of 
chronic diarrhea.  It may be that he had 
an underlying Irritable Bowel Syndrome.  
The previous laboratory data did not 
support the idea that he had severe 
inflammatory bowel disease.  Never the 
less [sic] we do not have any definitive 
date to make a diagnosis of irritable 
bowel disease at this time.

A review of this evidence reveals no evidence of a chronic 
gastrointestinal disorder in service, and more importantly it 
appears that the veteran does not have a current diagnosis of 
a gastrointestinal disorder.  Examination findings at the 
time of both post-service examinations, in June 1995 and 
April 1997, were normal, and no current diagnosis of any 
gastrointestinal disorders was rendered.  At the time of the 
June 1995 examination, the diagnosis of a "past history" of 
peptic ulcer disease with gastrointestinal bleeding does not 
constitute a current diagnosis of a gastrointestinal 
disorder.  In addition, to the extent that the April 1997 
examiner's conclusion that the veteran likely had a 
significant gastrointestinal disorder may arguably be 
sufficient evidence of a current gastrointestinal disorder, 
the same examiner later stated that he lacked any definitive 
data on which to render a current diagnosis given the 
veteran's unwillingness to undergo a colonoscopy and his 
failure to report for routine laboratory testing. 

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions regarding his symptoms, which would 
tend to establish that he currently suffers from a 
gastrointestinal disorder which is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding a diagnosis or 
medical causation of a current gastrointestinal disorder.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current symptoms 
represent a gastrointestinal disorder which is related to his 
gastrointestinal problems while in the military cannot be 
accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a gastrointestinal disorder, and the claim 
must be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

II.  Service connection for a left knee disorder

Evidence relevant to the veteran's claim for service 
connection for a left knee disorder includes his service 
medical records, which are negative for evidence of any 
reported complaint or diagnosis of, or treatment for, left 
knee problems.

Relevant post-service evidence includes the report of a 
Persian Gulf Registry Examination conducted in June 1995.  At 
that time, the veteran reported that he began developing pain 
in the left knee while undergoing basic training.  However, 
he stated that this pain had "subsequently resolved."  
Physical examination of the left knee revealed no 
abnormalities, and range of motion was full.  The examiner 
did not render a relevant diagnosis.

In December 1996, the veteran underwent a VA joints 
examination.  At that time, the veteran claimed that he had 
first developed pain and soreness in both knees after serving 
in Operation Desert Storm.  He stated that the difficulties 
had been intermittent in nature.  On physical examination of 
the left knee, the examiner noted no visual pathology, no 
effusion, a full range of motion, no medial ridging, 2+ 
patellofemoral crepitation, normal ligaments, and good 
alignment.  There was no localized atrophy, and the hips and 
pedal pulses were good.  X-rays of the left knee and the left 
kneecap were both negative.  The examiner diagnosed 
chondromalacia patellae, bilateral, minimal, and commented 
that the veteran's fitness training with his habit of doing 
deep knee bends with weights had probably been a factor in 
aggravating his condition.

A review of this evidence reveals that while the veteran has 
recently been diagnosed with chondromalacia patella of the 
left knee, there is no competent medical evidence which links 
this current left knee disorder to any disease or injury 
incurred in service.  As noted above, the veteran's service 
medical records do not indicate any complaints or diagnoses 
of left knee problems, and his separation examination did not 
note the presence of any left knee disability. 

Indeed, the only evidence which purports to link the 
veteran's current chondromalacia patella to service is his 
own contentions, as set forth in various correspondence 
received by VA and as reported to VA medical examiners.  Once 
again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
left knee disorder.  See Espiritu, supra.  Thus, the Board 
finds that the veteran's contention that his current left 
knee disorder is related to the claimed incidents of left 
knee pain while serving in Operation Desert Storm cannot be 
accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a left knee disorder, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois, supra.

III.  Service connection for a left shoulder disorder

Evidence relevant to the veteran's claim for service 
connection for a left shoulder disorder includes his service 
medical records, which are negative for evidence of any 
reported complaint or diagnosis of, or treatment for, left 
shoulder problems.

Relevant post-service evidence includes the June 1995 Persian 
Gulf Registry Examination, at which time the veteran reported 
that he began to experience pain on elevation of the left 
shoulder while serving in the Persian Gulf Theater.  He 
stated that he sought medication at that time, and was given 
various non-steroidal anti-inflammatory drugs for symptomatic 
relief.  He reported that his symptoms had waxed and waned 
since then, and that he was not having a great deal of 
difficulty at present.  Examination of the left shoulder 
showed no evidence of crepitus, and range of motion testing 
was normal.  The examiner diagnosed possible early entrapment 
syndrome, left shoulder.

At the time of the veteran's October 1995 VA joints 
examination, the veteran again stated that he first noted the 
onset of pain in the left shoulder on elevation while in the 
Persian Gulf, and noted that there was no antecedent injury 
or excessive usage of the left shoulder joint.  He complained 
of ongoing symptoms of pain and stiffness in the left 
shoulder joint, chiefly upon elevation.  On physical 
examination, the only abnormality noted was that external 
rotation of the shoulder was limited to approximately 80 
degrees.  The examiner diagnosed possible early impingement 
syndrome, left shoulder joint.  However, the veteran did not 
report for a radiographic examination requested by the 
examiner.

A review of this evidence reveals that while the veteran has 
recently been diagnosed with possible early entrapment 
syndrome and possible early impingement syndrome of the left 
shoulder, there is no competent medical evidence which links 
this current left shoulder disorder to any disease or injury 
incurred in service.  As noted above, the veteran's service 
medical records do not indicate any complaints or diagnoses 
of left shoulder problems, and his separation examination did 
not note the presence of any left shoulder disability. 

Once again, the only evidence which purports to link the 
veteran's current left shoulder disorder to service is his 
own contentions, as set forth in various correspondence 
received by VA and at the time of medical examinations.  
However, as noted previously, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his left knee disorder.  See 
Espiritu, supra.  Thus, the Board finds that the veteran's 
contention that his current left shoulder disorder is related 
to the claimed incidents of left shoulder pain while in 
service cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a left shoulder disorder, and the claim must 
be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois, supra.

IV.  Service connection for hearing loss

Evidence relevant to the veteran's claim for service 
connection for hearing loss includes his service medical 
records, which are negative for evidence of any reported 
complaint or diagnosis of, or treatment for, hearing loss.  
On the contrary, multiple audiometric examinations during 
service and at the time of separation examination showed 
normal hearing, and an audiology clinic note dated in January 
1992 specifically stated that a "hearing test was done" and 
that the results were "WNL [within normal limits]."

Relevant post-service evidence includes the veteran's June 
1995 Persian Gulf Registry Examination, at which time he 
stated that he failed an audiogram at the time of his 
discharge in June 1992, and did poorly on a subsequent one.  
He stated that he was exposed to noise trauma in service, and 
currently had occasional trouble hearing ordinary speech.  He 
also complained of some difficulty hearing with loud 
background noise.  However, the examiner noted that he 
experienced no obvious trouble with ordinary conversation, 
and that the veteran had never been told by a professional 
that he needed a hearing aid.  No audiometric testing was 
performed as part of this examination.  The examiner 
diagnosed possible hearing loss.

In October 1995, the veteran underwent a VA audiological 
examination.  Following audiometric testing, the examiner 
diagnosed "normal" audiologic test results, and noted that 
these results did not indicate an ear or hearing problem 
which required medical follow-up.  The Board also notes that 
these results do not indicate hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (1999) (impaired hearing is considered 
by the VA to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent).

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with hearing loss.  As a well-grounded claim 
requires medical evidence of a current disability, the 
veteran's claim for service connection for hearing loss must 
also be denied as not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

V.  Conclusion

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois, supra.

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection.  The record indicates that in its July 1996 
REMAND, the Board instructed the RO to attempt to procure 
copies of VA x-rays which were scheduled to have been 
conducted in conjunction with the veteran's October 1995 VA 
examinations.  However, a response was received in October 
1996 stating that the veteran failed to report for these x-
rays.  In addition, in a letter dated in March 1998, the RO 
requested that the veteran provide release forms for "any 
and all physicians or facilities where you have received 
treatment for a gastrointestinal disorder, knee condition, 
left shoulder condition and hearing loss since separation 
from service," as instructed by the Board in its REMAND.  
However, no response has been received from the veteran to 
date.  Accordingly, there is no further duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for these benefits.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a gastrointestinal disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a left knee disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a left shoulder disorder is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hearing loss is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

